FILED
                             NOT FOR PUBLICATION                             MAY 29 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARC ANTHONY LOWELL                               No. 09-56978
ENDSLEY,
                                                  D.C. No. 2:06-cv-04100-DSF-SS
               Plaintiff - Appellant,

  v.                                              MEMORANDUM *

OCTAVIO LUNA, sued in his individual
capacity,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Marc Anthony Lowell Endsley, who is committed to a state psychiatric

hospital facility, appeals pro se from the district court’s judgment in his 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 action alleging that the denial of his requests to purchase his own personal

computer violated his constitutional rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s summary judgment and its grant of

a motion to dismiss. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We

affirm.

       The district court properly granted summary judgment on Endsley’s

substantive due process claim because Endsley failed to raise a genuine dispute of

material fact as to whether the denial of his requests for a personal computer was

reasonably related to the legitimate, non-punitive governmental interests of safety

and security. See Jones v. Blanas, 393 F.3d 918, 931-32 (9th Cir. 2004)

(consistent with substantive due process, civilly committed individuals are subject

to “[l]egitimate, non-punitive government interests,” such as facility management

and security); Valdez v. Rosenbaum, 302 F.3d 1039, 1046 (9th Cir. 2002) (“A

reasonable relationship between the governmental interest and the challenged

restriction does not require . . . showing a ‘least restrictive alternative.’” (citation

omitted)).

       The district court properly granted summary judgment on Endsley’s equal

protection claim because Endsley failed to raise a genuine dispute of material fact

as to whether he was treated differently from other similarly situated individuals.


                                             2                                      09-56978
See Nelson v. City of Irvine, 143 F.3d 1196, 1205 (9th Cir. 1998) (alleged

disparities in treatment arising from different agencies’ policies did not establish

equal protection claim).

      The district court properly dismissed Endsley’s inadequate mental health

treatment claim because Endsley failed to allege facts sufficient to show that the

denial of a personal computer resulted in constitutionally inadequate treatment.

See Sharp v. Weston, 233 F.3d 1166, 1172 (9th Cir. 2000) (civilly committed

individuals have a constitutional right to “access to mental health treatment that

gives them a realistic opportunity to be cured and released”).

      The district court did not abuse its discretion by denying Endsley’s motion

to compel documents concerning contraband found at the hospital. See Hallett v.

Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review and

describing district court’s broad discretion to permit or deny discovery).

      Endsley’s remaining contentions, including those regarding the denial of

joinder of another defendant, are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.


                                           3                                    09-56978